Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 17 February 1819
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					My Dear Harriet
					Washington 17 Feby 1819
				
				In the midst of bustle and preparation for a small party of 400 and some person’s I cannot refrain from writing you a few lines in answer to your most soothing Letter which has entirely quieted all my anxious apprehensions as such kind care and attention can leave me no room for uneasiness—Our campaigne is almost terminated and it is really time; or we should all sink under the fatigue and exertion which we are constantly called upon to make—and the perpetual succession of parties dinners &cc require a large portion of strength to go through with proper dignity—We have now Congress the Supreme Court and all its auxilliaries and almost all our Naval and Military Heroes beside innumerable stranger’s come to bask in the sun shine and pleasure’s of our sphere, which is thus illumined by a large portion of the talent, wit beauty and wealth of the Land and if our City is not in appearance a great Capital it is in reality the centre of attention encreasing every year ad infinitum and we must soon branch out into circles not to say so indecorous a word as classes which is terrifically aristocratick to avoid gently dropping our numerous guest’s into our cellars which I think really must be the case if this does not take place.—You will see my dear Harriet from this extent of the society which we collect here not half of whom I have invited what it would be if I made the first visits to every body who comes I am therefore more and more determined to keep to my system more especially as it is universally agreed that I have nothing whatever to do with M—— A——’s official situation.And I know no man in America who would or could expecting his Wife to make herself the slave of the public to so great a degree more especially possessing neither right or privilege beyond any other individual—In other cities Ladies have a right to select their society and enlarge or limit it as they please—Here I must visit all or none or exist in a state of perpetual wrangling—It is all an evil to me and I think I have chosen the least—in addition to which we who boast so much of our morality ought to be the last instead of the first nation in the world to draw lines of distinction between a man and his Wife and this is an argument which scripture sanctions;  and which I never saw infringed in any Country until I had the honour or the misfortune to be the Wife of a Secretary of State—There is too much of aboriginal barberism in this practice  and it is only fit for Cherokee’s and Seminoles  There can be no morality in such a doctrine for the moment I s cease to be a part of my husband I am nothing—and the world no longer respecting in me the link that binds us to one another I am liable and which is my greatest protection I forfeit all pretention to respect because I am rendered  of non descript not possessing the independence of a single woman nor the claims of every individual married woman in the United States who is in the situation of a common citizen—On such a ground every public Office must be odious and the higher the Office the greater the indignity offerred to those who sustain them—No man who has passed his life with an affectionate partner and the Mother of his children can bear to consider her in an inferior point of view to himself—There is no such usage in any other part of the world and I never will adopt it—I have now explained to you the motives of my conduct and I hope you will approve them—Love to all and believe me ever with sincerest esteem
				
					L. C. A.
				
				
			